Citation Nr: 1142408	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO. 08-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to February 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in his October 2008 substantive appeal (VA Form 9). However, he failed to report for the hearing scheduled in April 2011. He has not explained his absence or requested to reschedule the hearing. The Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as continuous depressed and anxious mood, suicide ideation, impaired impulse control with rage, social isolation, strained relationship with family and friends, poor attention and concentration, "tangential" speech, frequent panic attacks, limited insight, personal hygiene issues, and PTSD symptoms described as "severe." He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 35 to 60.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2007, August 2007, May 2008, and July 2009. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The June 2007 and July 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The May 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the May 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his PTSD disability. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a March 2008 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice in June 2007 and August 2007 prior to the March 2008 rating decision on appeal. Any additional notice provided was superfluous. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA inpatient and outpatient treatment records, and private medical evidence as identified by the Veteran. The Veteran was also afforded an August 2009 VA medical examination to rate the current severity of his PTSD. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

Here, the August 2009 VA examination is not unduly remote. Also, the Board is granting a 70 percent rating to account for worsening of the PTSD disability. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. For his part, the Veteran has submitted personal statements, lay statements from his family and friends, Vet Center records, representative argument, and private medical evidence. 

According to the August 2009 VA psychological examination, the Veteran indicated he is receiving Social Security Administration (SSA) disability benefits. VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). However, in the present case, the Veteran clearly stated at the August 2009 VA examination that his SSA disability benefits are related to nonservice-connected neck and back injuries from a 1994 coal mining accident. There is no evidence or allegation that he is receiving SSA disability benefits due to his PTSD.   

The Federal Circuit Court recently held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Id. at 1321. The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance. Id. at 1323. The Federal Circuit's reasoning in Golz is controlling here. Any SSA records pertaining to his neck and back conditions could not alter the ultimate disposition of the PTSD claim on appeal. When a SSA decision pertains to a completely unrelated medical condition, and a Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which a Veteran seeks benefits, relevance is not established. Id. at 1323. Further efforts to obtain these SSA records are clearly not warranted, as they would provide no reasonable possibility of substantiating the PTSD claim on appeal. 38 U.S.C.A. § 5103A(a)(2). 

Overall, VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.  


The Merits of the Claim - Increased Rating Greater than 50 Percent for PTSD

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 50 percent rating. The Board presently grants the appeal and finds that an initial 70 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the March 2008 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO assigned a 50 percent disability rating, effective from February 27, 2007 - the date the Veteran's original service connection claim was received. The Veteran seeks a higher initial rating.  

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (February 27, 2007) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47. A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period. 38 C.F.R. § 4.7. Many of his reported signs and symptoms are indicative of the 70 percent rating criteria. See 38 C.F.R. § 4.130. Specifically, private psychological treatment records dated in the 1990s and 2000s document constant depression and anxiety. A Vet Center evaluation dated in February 2007 assesses suicidal thoughts, tearfulness, daily depression and anxiety, and panic attacks. Lay statements dated from 2007 to 2009 from the Veteran, his family, and his friends reflect regular panic attacks, severe social impairment with isolation, and worsening depression. A July 2007 private psychiatric evaluation from Dr. Riaz Riaz, MD., confirms symptoms such as panic attacks, constant depression and anxiety, and poor attention and concentration. An August 2009 VA psychological examiner described signs and symptoms of  "marginal" personal hygiene, constant "severe" depression, poor eye contact, "tangential" speech, frequent panic attacks, anxiety, and limited insight. The Veteran reported no desire to keep on living. 

Of great significance is the fact that the Veteran also received VA inpatient psychiatric treatment in July 2009 and March 2010. In July 2009 VA inpatient records remarked that he was hospitalized for "major" impairment in work, family, judgment, thinking, and mood. His symptoms were described as "severe." These symptoms included depression, anxiety, suicidal / homicidal thoughts, isolation, and anger. His wife briefly left him at that time. In March 2010 VA inpatient records noted that after his wife separated from him he was again hospitalized for suicidal thoughts, depression and anxiety, impaired impulse control with anger (he threw furniture and punched holes in the wall), verbal abuse towards his wife, unclean appearance, and rambling speech. He reported a bad relationship with his wife for quite some time. His daughter had to take his gun away because a few months earlier in a fit of rage he shot his gun into the floor. In a March 2011 representative statement it was added that the Veteran was no longer able to maintain and establish effective relationships with others including his wife. The Veteran has taken numerous psychiatric medications for his PTSD. He also received individual and group psychotherapy. Overall, this evidence reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

Many of the GAF scores throughout the appeal are indicative of serious or major impairment. See July 2007 Vet Center evaluation (GAF score of 50); July 2009 VA inpatient psychiatric note referring to October 2008 score (GAF score of 40); July 2009 VA inpatient records (GAF scores of 35 and 40); and March 2010 VA inpatient records (GAF scores of 40, 41, and 45). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. Private psychological treatment records dated from 2007 to 2009 and the August 2009 VA examiner assessed GAF scores of 55 and 60, indicative of only moderate impairment. However, since these GAF scores are not as a whole consistent with many of the psychiatric signs and symptoms of record, such scores are not probative as to the Veteran's overall disability picture.

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a 70 percent initial rating for PTSD - although several of the criteria for this rating are not shown. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, the evidence of record does not warrant an initial 100 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. The Veteran still has a social relationship with his daughter and family and friends, although it can be strained. A July 2007 lay statement from the Veteran's brother described the Veteran as caring and giving. Even after hospitalization in March 2010, it was noted that the Veteran's brothers would provide him support after discharge. This provides clear evidence against a finding of total social impairment. As to occupational impairment, the August 2009 VA examiner assessed the degree of occupational impairment from his PTSD is "uncertain."  Rather, his unemployability was discussed in the context of his physical and medical conditions from his 1994 nonservice-connected coal mining injury. 

Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations (although Veteran does experience nightmares); no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130. Although personal hygiene issues were noted from time to time, this is already encompassed in the criteria for a 70 percent rating. 

His GAF scores ranging from 35 to 65 are also not reflective of total occupational and social impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10. In short, his symptoms do not support a 100 percent rating. He is not totally disabled due to his PTSD. He can still function and communicate with people, albeit with significant limitations. 

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Fenderson Consideration

The 70 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from February 27, 2007. Since the effective date of his award, his disability has never been more severe than contemplated by its 70 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126.   

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment.



ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


